Opinion filed November 15, 2007











 








 




Opinion filed November 15,
2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00193-CV
                                                    __________
 
                                        TOM DAVIS, JR., Appellant
 
                                                             V.
 
                                         TOM
DAVIS, SR., Appellee
 

 
                                         On
Appeal from the 358th District Court
 
                                                           Ector
County, Texas
 
                                              Trial
Court Cause No. D-109,397-A
 

 
                                              M E
M O R A N D U M   O P I N I O N
The
parties have filed in this court an agreed motion to dismiss this appeal.  The
motion is granted, and the appeal is dismissed.
 
PER CURIAM
November 15,
2007
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.